Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated February 22, 2021 claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed February 22, 2021 through September 16, 2021 

have been considered.


Claim Objections

 	Claims 3-5, 13-15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naik et al. [US Patent Application # 20180189135].
With respect to claim 1, Naik et al. disclose a controller comprising: an interface [124 or each bidirectional busses maybe interpreted as being an interface of fig. 1] to memory components; and processing circuitry [120] configured to: determine a read voltage [via 122] to verify a write to a memory component of the memory components based on a temperature [via 111] of the memory component; and perform the write [via 105/180 – pars. 0015, 0021, 0035, and 0055], through the interface, with a variable number of programming pulses based on the determined read voltage to verify the write [pars. 0016 and 0042 indicates multiple adjustments and number of times].  See pars. 0015, 0016, 0021, 0024-0026, 0029, 0035, 0038, 0042 and 0055.  In the cited sections, the programming of the storage device is affected by temperature range as well as previous writes.
With respect to claim 2, Naik et al. disclose a second interface to a host, and wherein the write was received from the host.  See par. 0010.
With respect to claim 6, Naik et al. disclose the memory components are NAND flash memory devices.  See par. 0017.
With respect to claim 7, Naik et al. disclose the controller is included in a package that includes the memory components.  See par. 0018.
With respect to claim 8, Naik et al. disclose the package is a device that conforms to an Universal Flash Storage (UPS) family standards.   See pars. 0077-0078.
With respect to claim 9, Naik et al. disclose the package is a device that conforms to an embedded MultiMediaCard (eMMC)) family standards.  See par. 0013.
See pars. 0015, 0016, 0021, 0024-0026, 0029 and 0038.

Claim(s) 11, 12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naik et al. [US Patent Application # 20180189135].
With respect to claim 11, Naik et al. disclose a memory device [fig. 1] comprising: memory components [104 of fig. 1]; and a controller [120] configured to: calculate a verification level in a memory component to verify a write to the memory component of the memory components based on a temperature of the memory component [via 111]; and iteratively execute programming pulses on the memory component until the verification level is met in the memory component [pars. 0016 and 0042 indicates multiple adjustments and number of times].  See pars. 0015, 0016, 0021, 0024-0026, 0029, 0035, 0038, 0042 and 0055.  In the cited sections, the programming of the storage device is affected by temperature range as well as previous writes.
With respect to claim 12, Naik et al. disclose an interface to a host device, and wherein the write was received from the host.  See par. 0010.
With respect to claim 16, Naik et al. disclose the memory components are NAND flash memory devices.  See par. 0017.
With respect to claim 17, Naik et al. disclose the memory device conforms to an Universal Flash Storage (UPS) family standards.  See pars. 0077-0078.
With respect to claim 18, Naik et al. disclose the memory device conforms to an embedded MultiMediaCard (cMMC)) family standards.  See par. 0013.



Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3, to perform the write with a variable number of programming pulses based on the determined read voltage to verify the write includes repeatedly: execute a pulse to program the memory component; and execute a read at the determined read voltage, the write being verified when the read at the determined read voltage is successful.  
-with respect to claim 13, iteratively execute programming pulses on the memory component until the verification level is met, an iteration includes: execute a pulse to program the memory component by changing a charge distribution on the memory component; and test the charge distribution to determine whether the charge distribution meets the verification level.
-with respect to claim 19, the processing circuitry is hardwired to: calculate the verification level in the memory component to verify the write to the memory component of the memory components based on the temperature of the memory component; and iteratively execute programming pulses on the memory component until the verification level is met in the memory component.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 21, 2022